Mr. Justice Stein delivered the opinion of the court. The controlling question is as to the construction of the contract and the meaning of the parties. From its language it is plain that they contemplated the placing of an incumbrance upon the premises by appellant during the year that Mrs. Giles had the option to repurchase them, and that if such incumbrance were placed, Mrs. Giles was to pay appellant, not $2,850, but the difference between that sura and the amount of the incumbrance. It is equally clear that the parties must Have had in contemplation the placing of an incumbrance on the premises securing a debt which -would not mature until after the expiration of the option, and that in such case (which actually happened) it would be impossible for appellant without the consent of the holder of the indebtedness to convey the premises to Mrs. Giles clear of all incumbrances, according to the literal reading of the contract. When appellees conveyed to appellant, they (taking their counsel’s figures) owed her husband nearly $2,500, although the latter made the amount somewhat larger. Whichever may have been correct, the property—conveyed as it was (as the record now stands) in extinction of the indebtedness—represented to appellant, who took the title for her husband, a value of at least $2,500. If the trial court’s construction of the contract be correct, then appellant, having in pursuance of its provisions placed upon the property an incumbrance of $2,500, was bound to pay off the same in order to give Mrs. Giles a clear title; and yet in that case Mrs. Giles, under the letter of the contract, needed only to pay appellant $350, the difference between $2,850 and the incumbrance, thus entailing a loss to appellant’s husband of $2,500. Indeed, if appellant had incumbered the property for $2,850, as the contract gave her a right to do, she would have been obliged to convey to Mrs. Giles without receiving from her anything whatsoever. A construction leading to such results does violence to the manifest intent of the parties and is unreasonable. True, the court by its decree required Mrs. Giles to pay appellant $2,850 before she would become entitled to a conveyance; but in doing this the court made a contract for the parties other than that which they had made themselves. An incumbrance had been placed upon the premises and in such case the contract distinctly provided that Mrs. Giles should pay the difference between it and $2,850. Appellant should not have been ordered to convey free and clear from all liens and -incumbrances, but to convey subject to the incumbrance upon the payment to her of said difference. 0 Whether appellees now concur in the learned chancellor’s construction of the contract cannot, be determined. Their counsel does not discuss or even mention the subject in his brief. Our views are fortified by the fact disclosed by an inspection and examination of the original instrument, that the provision of the contract “ in case the privilege of purchase hereby given is exercised, the price above named paid and secured and the securities accepted as above provided, I agree to convey and assure the said real estate to said (Sarah J. Giles, her) heirs or assigns by a good and sufficient warranty deed, reciting a consideration of ($2,850) free and clear from all liens or incumbrances whatsoever,” is printed, whereas the part relating to the payment of $2,850, or the difference between it and any incumbrance, etc., is typewritten. Apparently the parties paid so little attention to the printed provision that they did not even strike out of it the words “and secured and the securities accepted,” which are wholly meaningless, as no securities were to be given by the purchaser. She was to pay in cash. The decree is reversed and the cause remanded for further proceedings not inconsistent with this opinion. Reversed and remanded.